Title: To Thomas Jefferson from Thomas Mann Randolph, 29 November 1801
From: Randolph, Thomas Mann
To: Jefferson, Thomas


Dear Sir,
Edgehill Nov. 29. 1801
I am completely happy in being able to inform you that all our little family has passed safely through the worst stage of the Whooping cough: we have no apprehensions now about any of them: the cough has so much abated and all the serious symptoms so long disappeared that we boldly congratulate ourselves on our good fortune. The fourth week was the worst with all: with Cornelia and Ellen it was a period of considerable danger, with little Virginia of alarm for two days, but with the 3 eldest only of somewhat more trouble & pain in coughing. We consider that we have now only to fear injury to their lungs from protracted and occasionally exacerbated coughing by fresh colds, and we have full confidence in the efficacy of management against that: the morbid action once ceased or greatly abated there is certainly no room for anxiety. Little Francis now excites our anxious thoughts alone having heard nothing of him since his departure on the 16th. instant.
Being closely confined by the state of my children I have not seen much of Moorans conduct since your departure: attending Judge Stewart & his lady on the 24th. to show them your house and paintings &c. I observed that the work on the S’o. Flank was still so backward as not to promise completion this Autumn: that on the N’o. as you expected has not been thought of: the work appears well done tho’ clearly, I think, stinted as to the Mortar. Mooran had then been 3 weeks nearly absent and the journeymen at times without Lime, sand, water & even provisions, I was informed. It would be rendering a service to the neighbourhood to bring some good stone Masons into it from the Northward: building in wood would soon be droped I believe the saving is so evident in the other. Every thing has gone on well at Mont’o.; Lillies ardor not in the smallest degree abating. I think Craven goes on rapidly to prove that his neighbours had not just ideas of industry & management in farming when they predicted him bankrupt on his taking Tufton.
With true affection
Th: M. Randolph
